NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

NICHOLAS ST. CLAIRE THOMPSON, )
                              )
          Appellant,          )
                              )
v.                            )                 Case No. 2D17-4063
                              )
STATE OF FLORIDA,             )
                              )
          Appellee.           )
                              )

Opinion filed June 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Nicholas St. Claire Thompson, pro se.


PER CURIAM.


              Affirmed.



NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.